      Case: 4:18-cr-00778-HEA Doc. #: 81 Filed: 05/26/20 Page: 1 of 2 PageID #: 209




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA                                        )
                                                                 )
         Plaintiff,                                              )
                                                                 )
 v.                                                              ) No. 4:18CR778 HEA/JMB
                                                                 )
 RONNIE HUDSON                                                   )
                                                                 )
         Defendant.                                              )



                      LEAVE TO FILE SEALED SENTENCING SUPPLEMENT

       Comes now Defendant RONNIE HUDSON, through his attorney, Michelle L. Monahan, Assistant

Federal Public Defender, and requests leave to file Defendant’s Medical Sentencing Supplement under

seal. Said document contains privileged medical information.


                                             Respectfully submitted,


                                             /s/Michelle L. Monahan
                                             MICHELLE L. MONAHAN
                                             Assistant Federal Public Defender
                                             1010 Market Street, Suite 200
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 241-1255
                                             Fax: (314) 421-3177
                                             E-mail: Michelle_Monahan@fd.org

                                             ATTORNEY FOR DEFENDANT


                                    CERTIFICATE OF SERVICE


I hereby certify that on May 5, 2020, the foregoing was filed electronically with the Clerk of the Court to
be served by operation of the Court’s electronic filing system upon Allison Behrens, Assistant United
States Attorney.
Case: 4:18-cr-00778-HEA Doc. #: 81 Filed: 05/26/20 Page: 2 of 2 PageID #: 210




                                /s/Michelle L. Monahan
                                MICHELLE L. MONAHAN
                                Assistant Federal Public Defender
